[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]     MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS (#104)
The defendant's motion to dismiss contends that the plaintiff's complaint should be dismissed due to insufficiency of service of process, in that service was made on the wrong person. In her affidavit, submitted with her motion, and which, for the purposes of the motion, the plaintiff confirmed at oral argument concerning the motion on March 4, 2002 that he does not contest, the defendant asserts that her name is Betsy R. Lemkin, not Betsy R. Limpkin, as set forth in the summons and complaint.1 In response to the motion, the plaintiff's objection asserts that the motion is untimely and that any claim of insufficiency of process is deemed waived.
The court's file contains a pro se appearance on behalf of the defendant, filed on December 3, 2001. The motion was filed on February 11, 2002. Since the motion was filed more than thirty days after the filing of an appearance, any insufficiency in the service of process is deemed waived. See Practice Book §§ 10-30, 10-32. See also Pitchellv. City of Hartford, 247 Conn. 422, 432-433, 436, 722 A.2d 797 (1999).
Accordingly, the motion to dismiss is denied. It is so ordered. CT Page 2708
BY THE COURT
ROBERT B. SHAPIRO JUDGE OF THE SUPERIOR COURT